10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:17-cV-01512-.]AI\/|-DB Document 127 Filed 01/30/19 Page 1 of 5

H’Er g
l v' 616¥1‘@¢;

 

JAN 3 U 2019
cLEm<, u.s Tch coun'r
EAs'rERN 01 oF cAL\FoRNlA

BV

 

DE RK

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

N.L., an infant by his mother Case NO. 2:17-cv-01512-JAM-DB
and natural guardian SANDRA
LEMOS, VERDICT FORM
Plaintiff,

)
)
)
)
)
)
v. )
`; )
CREDIT ONE BANK, N.A., GC )

SERVICES LIMITED PARTNERSHIP, )

IENERGIZER HOLDINGS, LIMITED, )

and FIRST CONTACT, LLC a/k/a )

IQOR HOLDINGS, INC., )

)

)

Defendants.

 

WE, THE JURY, UNANIMOUSLY FIND THE FOLLOWING VERDICT:

Telephone COnSumer Protection Act Claim

 

Question NO. 1:

Did Q§fendant Credit One Bank, N.A. violate Plaintiff'$ rights
under the Telephone Consumer PrOtectiOn Act through the calls
placed by iEnergizer?

Check ‘Yes' Or ‘NO'

YES '2& ,q NO
1531

Proceed to Question 2.

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 2:17-cV-01512-.]AI\/|-DB Document 127 Filed 01/30/19 Page 2 of 5

Question No. 2:

Did Defendant Credit One Bank, N.A. violate Plaintiff's rights
under the Telephone Consumer Protection Act through the calls
placed by GC Services?

Check ‘Yes' or ‘No’

YES )<: NO

Proceed to Question 3.

Question No. 3:

Did Defendant Credit One Bank, N.A. violate Plaintiff's rights
under the Telephone Consumer Protection Act through the calls
placed by First Contact?

Check ‘Yes' or ‘No’

YES X No

Proceed to Question 4.

Rosenthal Fair Debt Collection Practices Act Claim

 

Question No. 4:
Did Defendant Credit One Bank, N.A. violate Plaintiff's rights
under the California Rosenthal Fair Debt Collection Practices Act?

Check ‘Yes' or ‘No’

YES >< NO

If you answered “no” to Question 4, proceed to Question 6.

If you answered “yes” to Question 4, proceed to Question 5.

 

 

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:17-cV-01512-.]AI\/|-DB Document 127 Filed 01/30/19 Page 3 of 5

Question No. 5:
Set forth the amount of actual damages and/or statutory
damages, if any, to be awarded to Plaintiff by this violation

(statutory damages may not be less than $100, nor more than

 

$1,000):

Amount of Actual Damages: `€L°

Amount of Statutory Damages: GIJDOC7"”"
l

 

lnvasion of Privacy by Intrusion Upon Seclusion Claim

 

Question No. 6:
Did Defendant Credit One Bank, N.A. intrude upon Plaintiff's
rights to seclusion or invade Plaintiff's privacy?

Check ‘Yes' or ‘No’

YES NO Zé

If you answered “no” to Question 6, proceed to the end of this
verdict form and have the presiding juror date and sign the form.

If you answered “yes” to Question 6, proceed to Question 7.

Question No. 7:
Set forth the amount of actual damages, if any, to be awarded

to Plaintiff under his invasion of privacy claim.

$

 

If you did not award any actual damages to Plaintiff, proceed
to Question 8.
If you did award more than $1.00 in actual damages to

Plaintiff, proceed to Question 9.

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:17-cV-01512-.]AI\/|-DB Document 127 Filed 01/30/19 Page 4 of 5

Question No. 8:

If you answered $0 or no damages to Question No. 7, you may
award Plaintiff nominal damages. What amount of nominal damages do
you award Plaintiff?

$

 

If you awarded Plaintiff nominal damages, proceed to Question

If you did not award Plaintiff any actual or nominal damages,
proceed to the end of this verdict form and have the presiding

juror date and sign the form.

Question No. 9:
Did Plaintiff prove by clear and convincing evidence that
Credit One Bank’s conduct was malicious, oppressive or fraudulent?
Check ‘Yes' or ‘No’

YES NO

If you answered “no” to Question 9, proceed to the end of this
verdict form and have the presiding juror date and sign the form.

If you answered “yes” to Question 9, what amount of punitive
damages do you award to Plaintiff?

$

 

///
///
///
///
///

 

 

Case 2:17-cV-01512-.]AI\/|-DB Document 127 Filed 01/30/19 Page 5 of 5

1 Have the presiding juror sign and date the verdict form below.
2 Once he or she has done so, notify the court security officer that

3 you have reached a verdict.

5 Date: January 1351 2019

6 Signed: z;;b¢£z` é§.CXRS*SJb\

Presiding Juror

 

 

 

 

 

 

